— Proceeding pursuant to CPLR article 78, inter alia, to review determinations of the respondent State commissioner made after statutory fair hearings, which affirmed determinations of the local agency, reducing petitioners’ home health aide assistance. Petition granted to the extent that the determinations are annulled, on the law, without costs or disbursements, and respondents are directed to restore petitioners’ home health aide assistance retroactive to the dates of their termination; the petition is otherwise dismissed on the merits. The State commissioner’s determinations were not supported by substantial evidence on the record as a whole (see Matter of Roach v Toia, 58 AD2d 652; see, also, Matter of Schadt v Sardino, 48 AD2d 171, 174). Suozzi, J. P., O’Connor, Gulotta and Cohalan, JJ., concur.